  Case 1:01-cr-00455-LMB Document 1943 Filed 08/07/20 Page 1 of 1 PageID# 227

                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                 EASTERN DISTRICT OF VIRGINIA
                                              Alexandria Division



UNITED STATES OF AMERICA

                   V.

                                                                1: OI-cr-455(LMB)
ZACARIAS MOUSSAOUI,
          a/k/a "Shaqil,"
                  a/k/a "Abu Khalid al Sahrawi,



                                                    ORDER


          Acting pro se. defendant Zacarias Moussaoui("Moussaoui" or "defendant") has

submitted a letter in which he first appears to be concerned about his Notice of Appeal not

having been filed timely. The Order defendant has appealed was filed on April 23,2020 and his

Notice of Appeal was deemed filed on May 4, 2020, well within the 14-day time period.

Therefore, no relief is needed.

          In the remainder of his letter, the defendant appears to request that the Court find pro

bono counsel to help him "challenge the SAM,expose the CIA/Saudi attack, and vacate [his]

guilty plea and get a new trial." There are no proper grounds articulated in the pleadings for any

ofthose requests. Accordingly, it is hereby

          ORDERED that defendant's letter be filed as a Motion for Miscellaneous Relief, which is

DENIED.


          To appeal this decision defendant must file a written Notice of Appeal within fourteen

(14)days of the date ofthis Order. Failure to timely file a notice of appeal waives defendant's

right to appellate review ofthis decision.

          The Clerk is directed to forward copies of this Order to counsel of record and defendant,

pro se.



          Entered this    I    day of August, 2020.
                                                                                /sf
Alexandria, Virginia                                            Leonie M. Brinkema
                                                                United States District Judge
